PER CURIAM.
The former wife appeals a non-final order denying her motion for her former husband to post a bond to secure his obligation to make future alimony payments. Although the former wife established a need for the security, there was competent substantial evidence presented that the former husband did not have the present ability to provide the same. See Dziuba v. Dziuba, 784 So.2d 1192 (Fla. 2d DCA *4242001). Accordingly, on the record before us, we cannot conclude that the trial court abused its discretion in denying the former wife’s motion.
Affirmed.